People v Castillo (2014 NY Slip Op 07451)





People v Castillo


2014 NY Slip Op 07451


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13383 5570/00 6358/00

[*1] The People of the State of New York, Respondent,
v Elvis Castillo, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Elon Harpaz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Thomas Farber, J.), rendered June 26, 2012, resentencing defendant, as a second felony offender, to an aggregate term of 30 years, with five years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK